
	

115 SRES 284 ATS: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and designating October 2017 as “National Dyslexia Awareness Month”.
U.S. Senate
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 284
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2017
			Mr. Cassidy (for himself, Mr. Murphy, Ms. Warren, Mr. Graham, Mrs. Capito, Mr. King, and Mr. Boozman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Calling on Congress, schools, and State and local educational agencies to recognize the significant
			 educational implications of dyslexia that must be addressed, and
			 designating October 2017 as National Dyslexia Awareness Month.
	
	
 Whereas dyslexia is— (1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and
 (2)most commonly caused by a difficulty in phonological processing (the appreciation of the individual sounds of spoken language), which affects the ability of an individual to speak, read, and spell, and often, the ability to learn a second language;
 Whereas dyslexia is the most common learning disability and affects 80 percent to 90 percent of all individuals with a learning disability;
 Whereas dyslexia is persistent and highly prevalent, affecting as many as 1 out of 5 individuals; Whereas dyslexia is a paradox, in that an individual with dyslexia may have both—
 (1)weaknesses in decoding that result in difficulties in accurate or fluent word recognition; and (2)strengths in higher-level cognitive functions, such as reasoning, critical thinking, concept formation, or problem solving;
 Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia; and
 Whereas early screening for and early diagnosis of dyslexia are critical for ensuring individuals with dyslexia receive focused, evidence-based intervention that leads to fluent reading, promotion of self-awareness and self-empowerment, and the provision of necessary accommodations that ensure success in school and in life: Now, therefore, be it
		
	
 That the Senate— (1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and
 (2)designates October 2017 as National Dyslexia Awareness Month.  